Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 11/10/21 regarding claims rejections under 35 U.S.C. 
112(b) in claims 1, 9, and 17 have been fully considered and they are persuasive. The applicant’s explanation of claims limitation “a least used set of atoms” in place of “used set of atoms” overcome the rejections. Therefore, the claims rejections for claims 1, 9, and 17 have been withdrawn.

Applicant has amended claim 9 and overcome the claim objection. Therefore, the
claim objection has been withdrawn.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed.
The most pertinent prior arts are “Gelman US 20180176499” and “Lu US 20190073748”. 


As to claim 9, the combination of Gelman and Lu teaches all the claim limitations except “generating an atom combination based on the subsurface measurement series 

As to claim 17, the combination of Gelman and Lu teaches all the claim limitations except “generate an atom combination based on the subsurface measurement series using a subsurface processor, wherein the atom combination comprises a subset of atoms selected from an augmented dictionary that does not 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370.  The examiner can normally be reached on Monday to Friday- 8:00-12:00, 1:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TARUN SINHA/            Primary Examiner, Art Unit 2863